Appeal by the defendant from three judgments of the Supreme Court, Kings County (Egitto, J.), all rendered May 19, 1995, convicting him of burglary in the second degree under Indictment No. 12429/ 94, burglary in the second degree under Indictment No. 13194/ 94, and burglary in the first degree under Indictment No. 1967/ 95, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea agreements. Accordingly, the judgments of conviction are affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.